Exhibit 99.1 MOUNTAIN PROVINCE DIAMONDS INC. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE NINE MONTH PERIOD ENDED SEPTEMBER 30, 2010 The following management’s discussion and analysis (“MD&A”) of the operating results and financial position of Mountain Province Diamonds Inc. (“the Company” or “Mountain Province” or “MPV”) is prepared as at November 11, 2010, and should be read in conjunction with the interim unaudited consolidated financial statements and the notes thereto for the nine months ended September 30, 2010 as well as the audited consolidated financial statements and the notes thereto of the Company for the nine months ended December 31, 2009. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles and all amounts are expressed in Canadian dollars. The Company changed its year end from March 31 to December 31, effective December 31, 2009, to align its fiscal year end with that of De Beers Canada Inc., the operator of the Gahcho Kué Project. For additional information, reference is made to the Company’s press releases and Annual Information Form on Form 20-F filed on SEDAR at www.sedar.com and on the Company’s website at www.mountainprovince.com. Except where specifically indicated otherwise, technical information included in this MD&A regarding the Company’s mineral projects has been reviewed by Carl Verley, a Director of the Company and a Qualified Person as defined by National Instrument 43-101 - Standards of Disclosure for Mineral Properties (“NI 43-101”). OVERALL PERFORMANCE Mountain Province Diamonds Inc. is a Canadian resource company in the process of permitting and developing a diamond deposit (the “Gahcho Kué Project” or the “Project”) located in the Northwest Territories (“NWT”) of Canada.The Company’s primary asset is its 49% interest in the Gahcho Kué Project.The Company entered into a letter of agreement with De Beers Canada Inc. (“De Beers Canada”) in 1997, subsequently continued under and pursuant to an agreement concluded in 2002 (the “2002 Agreement”), in which De Beers Canada had agreed to carry all costs incurred by the Project. Under the 2002 Agreement with De Beers Canada in effect until July 3, 2009, the Company was not responsible for funding the Project, and De Beers Canada had no recourse to the Company for repayment of funds until, and unless, the Project was built, in production, and generating net cash flows. On July 3, 2009, the Company entered the 2009 Agreement with De Beers Canada (jointly, the “Participants”) under which: i. The Participants’ continuing interests in the Gahcho Kué Project will be Mountain Province 49% and De Beers Canada 51%, with Mountain Province’s interest no longer subject to the dilution provisions in the 2002 Agreement except for normal dilution provisions which are applicable to both Participants; ii. Each Participant will market their own proportionate share of diamond production in accordance with their participating interest; iii. Each Participant will contribute their proportionate share to the future project development costs; iv. Material strategic and operating decisions will be made by consensus of the Participants as long as each Participant has a participating interest of 40% or more; v. The Participants have agreed that the sunk historic costs to the period ending on December 31, 2008 will be reduced and limited to $120 million; vi. Mountain Province will repay De Beers Canada $59 million (representing 49% of an agreed sum of $120 million) in settlement of the Company’s share of the agreed historic sunk costs on the following schedule: 1 •$200,000 on execution of the 2009 Agreement (Mountain Province’s contribution to the 2009 Joint Venture expenses to date of execution of the 2009 Agreement - paid; recorded as “company portion of project costs”); •Up to $5.1 million in respect of De Beers Canada’s share of the costs of the feasibility study; ($3,775,286 recorded to September 30, 2010, recorded as “sunk cost repayment”). •$10 million upon the earlier of the completion of a feasibility study with a 15% IRR and a decision to build; •$10 million following the issuance of the construction and operating permits; •$10 million following the commencement of commercial production; and •The balance within 18 months following commencement of commercial production. Since these payments are contingent on certain events occurring, and/or work being completed, they will be recorded as the payments become due or are made.Mountain Province has agreed that the Company’s marketing rights under the 2009 Agreement may be diluted if the Company defaults on certain of the repayments described above, if and when such payments become due. The 2009 Agreement’s provision for consensus decision-making for material strategic and operating decisions provides the Company with joint control for the Gahcho Kué Project with De Beers Canada, and the Company now accounts for the Project as a joint venture.Accordingly, the Company has determined its proportionate share (49%) of the assets, liabilities, revenues and expenses of the joint venture, and recorded them in the consolidated financial statements starting July 4, 2009. The Company, in conjunction with De Beers Canada, commissioned an independent feasibility study on the Gahcho Kué Project, which was completed in September 2010.On October 21, 2010, the Company announced highlights of the independent feasibility study.(See “Independent Feasibility Study” section below)The underlying value and recoverability of the amounts shown for mineral properties and deferred exploration costs is dependent upon the ability of the Gahcho Kué Project to complete the successful design, permitting, construction of the Gahcho Kué Project and future profitable production. Failure to achieve the above will require the Company to write-off costs capitalized to date. Gahcho Kué Project The Gahcho Kué Project is located in the Northwest Territories, about 300 kms northeast of Yellowknife.The Project covers approximately 10,353 acres, and encompasses four mining leases (numbers 4341, 4199, 4200, and 4201) held in trust by the Operator, De Beers Canada.The Project hosts four primary kimberlite bodies - Hearne, Tuzo, Tesla, and 5034 which is further delineated into 5034 North, South, Centre, East and West.The four kimberlite bodies are within two kilometres of each other. Project Technical Study An in-depth technical study of the Hearne, Tuzo, and 5034 kimberlite bodies was undertaken by the Gahcho Kué Project in 2003 with the final results of the study presented to the Company in June 2005.Based on the results of the 2005 study, the Project was advanced to permitting and advanced exploration stages.Applications for construction and operating permits were submitted in November 2005. On September 1, 2009, the Company announced that JDS Energy and Mining Inc. (“JDS”), an independent engineering firm, had been appointed by the Gahcho Kué Joint Venture to conduct the feasibility study.The selection of JDS was based on technical, project management and economic merits.The feasibility study results are discussed in the section below titled “Independent Feasibility Study”. Advanced Exploration On December 16, 2008, the Company announced that following completion of the 2008 Tuzo bulk sampling program, resource drilling at the Gahcho Kué Project had concluded, and attention would turn to completion of updated geology and resource models.Accordingly, the Gahcho Kué Project retained AMEC Americas Limited (“AMEC”) to produce a NI 43-101 Technical Report updating the Gahcho Kué geology and resource models (see “Gahcho Kué Mineral Resource Estimate” below). 2 Independent Diamond Valuation On August 4, 2010, in a press release entitled “Mountain Province Diamonds Announces Results of Independent Valuation of Gahcho Kué Diamonds”, the Company announced the results of an updated independent diamond valuation of the diamonds recovered from the Gahcho Kué Project during the exploration phase.The valuation was conducted by WWW International Diamond Consultants Ltd. and took place at the London offices of the Diamond Trading Company in early April, 2010. All diamond values presented below are based on the WWW Price Book as at April 13, 2010. Table 1 below reflects the actual price per carat for the parcel of 8,243.56 carats of diamonds recovered from the Gahcho Kué Project. Table 1 Actual Price US$/carat Pipe Zone Total Carats $/Carat Total Dollars Centre Lobe West Lobe East Lobe 5034 Total Hearne Tuzo Total Table 2 below presents models of the average price per carat (US$/carat) for each kimberlite lithology. The modeled price per carat is determined using statistical methods to estimate the average value of diamonds that will be recovered from potential future production from Gahcho Kué. Table 2 Modeled Average Price US$/carat + 1.00mm +1.50mm Pipe High Model Low High Model Low 5obe 96 5034 Centre 91 5034 West Tuzo 81 67 61 93 77 70 Hearne 82 68 62 93 78 71 Note: 1.50mm prices provided for reference purposes only. In their report to Mountain Province, WWW stated: "The Tuzo sample and the 5034 East sample both contained one high value large stone. For Tuzo there was a 25.14 carat stone valued at $17,000 per carat and 5034 East had a 9.90 carat stone valued at $15,000 per carat. It is encouraging that such high value stones were recovered in samples of this size. If they are found in the same frequency throughout the resource then the modelled APs [Average Prices’] will certainly be towards the ‘high’ values." 3 Gahcho Kué Mineral Resource Estimate The resource estimate prepared by AMEC was announced by the Company on May 26, 2009 in a press release titled “Mountain Province Diamonds Announces Updated Mineral Resource Estimate for Gahcho Kué Diamond Project”.In the press release, the Company reported that the NI 43-101 compliant technical report prepared by AMEC describes an updated mineral resource estimate on the Gahcho Kué Project that incorporates information from geological and diamond revenue data updates completed since the previous Technical Report of 2003.The updated resource estimate is summarized as follows in Table 3: Table 3 Gahcho Kué 2009 Mineral Resource Summary (Effective Date April 20, 2009) Pipe Resource Classification Volume(Mm3) Tonnes (Mt) Carats (Mct) Grade (cpht) Indicated Inferred Hearne Indicated Inferred Tuzo Indicated Inferred Summary Indicated Inferred Notes: 1) Mineral Resources are reported at a bottom cut-off of 1.0 mm; cpht carats per hundred tonnes 2) Mineral Resources are not Mineral Reserves and do not have demonstrated economic viability 3) Volume, tonnes, and carats are rounded to the nearest 100,000 4) Tuzo volumes and tonnes exclude 0.6 Mt of a granite raft 5) Modeled diamond price assumptions used to assess reasonable prospects of economic extraction reflect mid-2008 De Beers price book with a 20% increase factor. The modeled prices assumed, on a per pipe basis (in US$), equate to $113/ct for 5034, $76/ct for Hearne and $70/ct for Tuzo. The Company further announced that AMEC, in their NI 43-101 report, confirmed that the scientific and technical data on the Gahcho Kué Project was now of sufficient quality and level of detail to support a feasibility study. AMEC concluded that all of the indicated mineral resources and a significant portion of the inferred resources were shown to have reasonable prospects of economic extraction through open-pit mining.The inferred resources of the Hearne pipe material lying outside of the resource pit shell was, at least conceptually, shown to have reasonable prospects of economic extraction using underground mining methods.All the Gahcho Kué kimberlites remain open to depth. The AMEC technical report is dated April 20, 2009, and is entitled “Gahcho Kué Kimberlite Project NI 43-101 Technical Report, Northwest Territories, Canada”.A copy of the full report is available on SEDAR, and on the Company’s website at www.mountainprovince.com. Independent Feasibility Study On October 21, 2010, in a press release titled “Mountain Province Diamonds Announces Positive Gahcho Kué Independent Feasibility Study”, Mountain Province announced the results of the independent feasibility study dated October 15, 2010, on the Gahcho Kué diamond project. JDS Energy and Mining Inc. (“JDS”) led and prepared the feasibility study, which was presented to the Gahcho Kué Joint Venture (JV). 4 The following are the financial and project highlights from the Feasibility Study: • Project IRR including sunk costs 20.7%* • Project IRR including sunk costs 20.7%* • Project IRR excluding sunk costs 33.9% • Initial project capital C$549.5M • Working capital C$49.4M • Sustaining capital including mine closure C$36.1M • Operating costs C$48.68 per tonne • Project mine life 11 years • Average annual production 3 million tonnes • Total diamond production 49 million carats • Average annual diamond production 4.45 million carats • Diamond price US$102.48 per carat** *After taxes/royalties and unleveraged **The base case model uses an average realised diamond price of US$102.48 per carat derived from the mean average between the modeled values of De Beers and WWW International Diamond Consultants (based on their respective April 2010 price books) inclusive of a real 1% escalation over LOM less an assumed 4% marketing fee. Commenting in the news release, Mountain Province said: “The feasibility study delivers an economically viable, technically credible and environmentally sound development plan for the Gahcho Kué project. Also, the IRR exceeds the minimum 15% required under the Joint Venture agreement to support a decision to develop. Our focus now shifts to completion of the Gahcho Kué environmental impact assessment, which will be filed with the Mackenzie Valley Environmental Review Board prior to the end of the year.” Gahcho Kué Mineral Reserve Report On October 21, 2010, Mountain Province also announced a new Mineral Reserve estimate for the Gahcho Kué Project. The Mineral Reserve is the Indicated Resource contained in the proposed open pit mine that can be mined and processed profitably and is scheduled for treatment in the feasibility study life of mine plan. The Gahcho Kué Mineral Reserve estimate is summarized in Table 4 below. Table 4 Gahcho Kué Mineral Reserve Estimate Pipe Classification Tonnes(Mt) Grade (carats per tonne) Carats(Mct) Probable Hearne Probable Tuzo Probable Total Probable Technical information included in this MD&A regarding the independent feasibility study and the Gahcho Kué Mineral Reserve Report has been reviewed by Daniel Johnson, P. Eng, a Qualified Person as defined by National Instrument 43-101 - Standards of Disclosure for Mineral Properties (“NI 43-101”). Permitting In November 2005, De Beers Canada, as operator of the Gahcho Kué Project, applied to the Mackenzie Valley Land and Water Board for a Land Use Permit and Water License to undertake the development of the Gahcho Kué diamond mine.On December 22, 2005, Environment Canada referred the applications to the Mackenzie Valley Environmental Impact Review Board (“MVEIRB”), which commenced an Environmental Assessment ("EA").On June 12, 2006, the MVEIRB ordered that an Environment Impact Review (“EIR”) of the applications should be conducted.The MVEIRB published draft Terms of Reference and a draft Work Plan for the Gahcho Kué Project in June 2007, and called for comments from interested parties by July 11, 2007. 5 The EIR is designed to identify all of the key environmental issues that will be impacted by the development of the Gahcho Kué diamond mine and to facilitate participation by key stakeholders in addressing these issues. On December 17, 2007, the Company announced that the MVEIRB published the final terms of reference for the Gahcho Kué Environment Impact Statement (“EIS”) on October 5, 2007.On May 9, 2008, the Project Operator, De Beers, advised the MVEIRB that the filing of the EIS will be deferred to the fall 2008. The feasibility study commissioned in August 2009 was expected to impact the final project description and the Project Operator, De Beers Canada, had previously advised the MVEIRB that submission of the EIS would be further deferred pending the completion of an updated project description. The final Gahcho Kué project description was presented to the Gahcho Kué Participants, and will be incorporated into the EIS, which will be submitted to the MVEIRB beforethe end of 2010.Key elements of the project description include the following: • Average annual production rate of approximately 3 million tonnes of ore; • Life of mine from the open-pit resource of approximately 11 years; and • Average annual production rate of approximately 4.45 million carats. On November 5, 2010, the Company announced that the Operator of the Gahcho Kué Joint Venture, De Beers Canada, had notified the MVEIRB on November 3, 2010 that the Gahcho Kué EIS is on track for completion and submission before the end of 2010.The Company also announced that the submission of the EIS will result in the resumption of the environmental impact review by the independent administrative tribunal established under the Mackenzie Valley Environmental Resource Management Act. Other Exploration In 2005, the Gahcho Kué Project retained four leases for the development of the Gahcho Kué Project; the Company has retained five leases for future exploration; and 21 leases were transferred to GGL Diamond Corp., an unrelated third party, in exchange for a 1.5 percent royalty. The Kelvin and Faraday kimberlite bodies (located approximately 9km and 12km, respectively, from the Gahcho Kué Project) were discovered in 1999-2000.The Kelvin and Faraday bodies are small blows along a dyke system.No further evaluation of the Kelvin and Faraday kimberlites has taken place since 2004. 6 RESULTS OF OPERATIONS Summary of Quarterly Results December 31, 2010 Fiscal Year Third Quarter September 30, Second Quarter June 30, First Quarter March 31, Interest income Expenses Net (loss) before tax recovery (352 923) Future income tax recovery Net (loss)after tax recovery Net (loss) per share (basic) Cash flow (used in) operations Cash and cash equivalents, end of period Assets Future income tax liabilities Dividends Nil Nil Nil December 31, 2009 Fiscal Nine Months Third Quarter December 31, Second Quarter September 30, First Quarter June 30, (restated) Interest income $ 1,146 Expenses Net (loss) before tax recovery Future income tax recovery Net (loss) after tax recovery Net (loss) per share (basic) Cash flow (used in) operations Cash and cash equivalents, end of period Assets Future income tax liabilities Dividends Nil Nil Nil 7 March 31, 2009 Fiscal Year Fourth Quarter March 31, Third Quarter December 31, (restated) Second Quarter September 30, (restated) First Quarter June 30, (restated) Interest income $ 10,419 $ 9,698 $ 13,910 Expenses Net (loss) before tax recovery Future income tax recovery Net (loss) income after tax recovery Net income (loss) per share (basic) Cash flow used in operations Cash and cash equivalents, end of period Assets Future income tax liabilities Dividends Nil Nil Nil Nil Three Months Ended September 30, 2010 The Company’s net loss before tax recovery during the three months ended September 30, 2010 was $480,735, compared with a net loss before tax recovery of $904,706 for the three months ended September 30, 2009. Expenses were $507,139 for the three months ended September 30, 2010 compared to $907,172 for the comparative three months ended September 30, 2009.The decrease is attributed primarily to reduced costs associated with the Gahcho Kué Joint Venture such as asset retirement obligation accretion, as well as reduced costs for office and administration, professional fees and promotion and investor relations in the quarter ended September 30, 2010. Nine Months Ended September 30, 2010 The Company’s net loss before tax recovery for the nine months ended September 30, 2010 was $1,488,400, compared with a net loss before tax recovery of $1,406,269 for the nine months ended September 30, 2009. Expenses of $1,553,401 for the nine months ended September 30, 2010, compared to $1,412,636 for the nine months ended September 30, 2009 increased as a result of increased costs of the Gahcho Kué project through recording the Company’s proportional share of costs of the Gahcho Kué Joint Venture of approximately $70,000, increased costs associated with consulting, both somewhat offset by cost savings in other areas particularly promotion and investor relations. Gahcho Kué Project - Proportionate Consolidation The 2009 Agreement’s provision for consensus decision-making for material strategic and operating decisions provides the Company with joint control for the Gahcho Kué Project with De Beers Canada, and the Company now accounts for the Project as a joint venture.Accordingly, the Company determined its proportionate share (49%) of the assets, liabilities, revenues and expenses of the Project, and recorded them in the consolidated financial statements effective July 4, 2009. Summarized below are the results of operations, cash flows and financial position relating to the Company’s proportional interest (49%) in the Gahcho Kué Joint Venture for the nine months ended September 30, 2010 and 2009: 8 RESULTS OF OPERATIONS Three months ended September 30, 2010 Three months ended September 30, 2009 Nine months ended September 30, 2010 Nine months ended September30, 2009 Revenues $
